Case 2:19-cv-14199-DMM Document 41-6 Entered on FLSD Docket 01/31/2020 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         Ft. Pierce Division


                                                           )
      CENTER FOR BIOLOGICAL DIVERSITY;                     )
      CALUSA WATERKEEPER; and                              )
      WATERKEEPER ALLIANCE,                                ) Case No.: 19-CV-14199-DMM
                                                           )
              Plaintiffs,                                  )
                                                           )
                       v.                                  ) DECLARATION OF DANIEL E. ESTRIN
                                                           )
      U.S. ARMY CORPS OF ENGINEERS;                        )
      COL. ANDREW KELLY, in his official                   )
      capacity as Commander and District Engineer          )
      of the U.S. Army Corps of Engineers; U.S.            )
      DEPARTMENT OF THE INTERIOR;                          )
      DAVID BERNHARDT, in his official capacity as         )
      Secretary of the U.S. Department of Interior;        )
      NATIONAL MARINE FISHERIES SERVICE;                   )
      DR. ROY E. CRABTREE, in his official capacity        )
      as Regional Administrator of the Southeast           )
      Regional Office of National Marine Fisheries         )
      Service; U.S. FISH AND WILDLIFE SERVICE;             )
      and MARGARET EVERSON, in her official                )
      capacity as Principal Deputy Director of U.S. Fish   )
      and Wildlife Service,                                )
                                                           )
            Defendants.                                    )
      ______________________________________               )


     I, Daniel E. Estrin, declare pursuant to 28 U.S.C. § 1746, as follows:

     1. The facts set forth in this declaration are based on my personal knowledge and

        experience. If called as a witness, I could and would testify to these facts.

     2. I am the General Counsel and Advocacy Director of Waterkeeper Alliance, Inc.

        ("Waterkeeper"). I have worked with the Waterkeeper movement in various capacities

        for more than 27 years. As Waterkeeper's General Counsel and Advocacy Director, I am

        responsible for supervising all of Waterkeeper's legal advocacy work, including all

        litigation to which Waterkeeper is a party.


                                     Declaration of Daniel E. Estrin - 1
Case 2:19-cv-14199-DMM Document 41-6 Entered on FLSD Docket 01/31/2020 Page 2 of 7



     3. Waterkeeper Alliance is a not-for-profit corporation organized under the laws of the

        State of New York and is a charitable corporation under section 501(c)(3) of the Internal

        Revenue Code. Waterkeeper maintains its headquarters at 180 Maiden Lane, Suite 603,

        New York, New York 10038.

     4. Waterkeeper Alliance is a global movement of on-the-water advocates who patrol and

        protect over 2.7 million square miles of rivers, streams, lakes and coastlines in North

        and South America, Europe, Australia, Asia, and Africa. Waterkeeper seeks to protect

        water quality in every major watershed around the world, and to restore and maintain all

        waterways as drinkable, fishable, and swimmable. Waterkeeper Alliance works toward

        this vision through its own advocacy, and through the grassroots advocacy of its

        Waterkeeper member and affiliate organizations, which are connected and supported by

        Waterkeeper Alliance to provide a voice for waterways and their communities.

        Waterkeeper Alliance also (1) supports and empowers Waterkeeper Organizations to

        protect communities, ecosystems and water quality; (2) promotes the Waterkeeper

        model for watershed protection worldwide; and (3) advocates on issues common to

        Waterkeeper Organizations.

     5. Waterkeeper Alliance currently connects approximately 350 Waterkeeper member and

        affiliate organizations in 46 countries, including over 170 Basinkeepers, Baykeepers,

        Bayoukeepers, Canalkeepers, Channelkeepers, Coastkeepers, Creekeepers, Inletkeepers,

        Lakekeepers, Riverkeepers, Shorekeepers, Soundkeepers, Waterkeepers, and Affiliate

        organizations chartered and licensed by Waterkeeper Alliance in the United States

        ("U.S. Waterkeeper Organizations").




                                   Declaration of Daniel E. Estrin - 2
Case 2:19-cv-14199-DMM Document 41-6 Entered on FLSD Docket 01/31/2020 Page 3 of 7



     6. U.S. Waterkeeper Organizations cumulatively have tens of thousands of individual

        members who live, work and recreate on waterways and in watersheds across the United

        States. Waterkeeper Alliance supports its U.S. Waterkeeper Organizations, and their

        respective individual members, through litigation and other advocacy coordinated with

        the organizations, as well as by providing a centralized hub for sharing scientific, legal,

        and administrative resources with these programs across the country; by expanding

        local Waterkeeper Organizations’ abilities to affect environmental policy; by providing

        them with legal support; and by registering, protecting and administering the registered

        trademarks covering the above-listed organizational trade names and others.

     7. Waterkeeper Alliance also has over 12,000 individual supporting members in the United

        States that support Waterkeeper Alliance and its mission through financial

        contributions. Waterkeeper supports and represents these members by advocating on

        behalf of their clean water interests in local and national forums, including legislative

        bodies, government agencies, and courts of law, and by keeping them informed about

        environmental issues that impact their communities and others around the country.

        Many of these individual members live, work, visit, and recreate within Florida, and

        their interests in clean water for drinking, fishing, swimming, boating, water sports,

        aesthetic enjoyment, and conservation of aquatic species and wildlife have been

        detrimentally impacted by defendants’ acts and omissions challenged in this lawsuit.

     8. There are currently 13 U.S. Waterkeeper Organizations headquartered and actively

        working to protect waters and communities throughout the State of Florida (“Florida

        Waterkeepers”). One of these Florida Waterkeepers, Calusa Waterkeeper, is a Co-

        Plaintiff in this action, in which it represents the interests of itself and its individual



                                     Declaration of Daniel E. Estrin - 3
Case 2:19-cv-14199-DMM Document 41-6 Entered on FLSD Docket 01/31/2020 Page 4 of 7



        members and supporters who have been injured as a result of defendants’ actions and

        omissions concerning Lake Okeechobee releases toward the gulf coast of Florida via the

        Caloosahatchee River and estuary.

     9. In addition to Calusa Waterkeeper, at least two other South Florida Waterkeeper

        Organizations – Indian Riverkeeper and Lake Worth Waterkeeper – also work on behalf

        of themselves and their individual members and supporters to protect waters and

        communities that have been adversely affected by Lake Okeechobee releases toward the

        east coast of Florida via the St. Lucie River and estuary and drainage canals flowing

        east from the Lake.

     10. While Indian Riverkeeper and Lake Worth Waterkeeper are not parties to this action, I

        know firsthand from my work with our South Florida Waterkeepers that they are all

        specifically concerned about and actively working to address the destructive effects of

        LORS releases of nutrient and algae-rich water on the St. Lucie river and estuary in

        Florida, as well as on the Atlantic coastline, including the individual and cumulative

        effects of LORS discharges to Florida communities, wildlife and habitat. Waterkeeper

        Alliance seeks in this action to protect and defend its own environmental interests, those

        of all of our member organizations whose interests have been, and continue to be,

        adversely affected by LORS releases, and the interests of each of our respective

        individual members and supporters.

     11. LORS releases of nutrient pollution and cyanobacteria-laden water from Lake

        Okeechobee into South Florida river and canal systems have injured and detrimentally

        affected the interests of Waterkeeper Alliance, Calusa Waterkeeper, Indian Riverkeeper

        and Lake Worth Waterkeeper, and many of our respective individual members who use,


                                   Declaration of Daniel E. Estrin - 4
Case 2:19-cv-14199-DMM Document 41-6 Entered on FLSD Docket 01/31/2020 Page 5 of 7



        enjoy, and depend upon clean and safe water for drinking, fishing, swimming, boating,

        water sports, aesthetic enjoyment, and conservation of aquatic species and wildlife.

     12. Waterkeeper Alliance and its U.S. Members Organizations further have strong

        procedural interests in the Corps, NMFS, and FWS complying with their legal

        obligations, and we suffer procedural injury from the Agencies’ failure to do so.

     13. Waterkeeper Alliance has three primary advocacy campaigns: “Clean and Safe Energy,”

        “Pure Farms, Pure Waters,” and “Clean Water Defense.” Under its Clean Water

        Defense Campaign, Waterkeeper defends and enforces clean water laws, standards, and

        permits, and fights against ever-growing threats to clean and safe water. One initiative

        under our Clean Water Defense campaign is “Free Flowing Rivers,” under which we

        protect waterways from the adverse impacts of dams and diversions.

     14. Much of Waterkeeper Alliance’s and U.S. Waterkeeper Organizations’ work to protect

        waters and the communities that rely upon them involves efforts to ensure that federal

        agencies follow the strict requirements of federal environmental laws such as the

        National Environmental Policy Act and the Endangered Species Act, and that

        Waterkeeper Alliance and other members of the public are able to effectively participate

        in public processes ensured by Congress. It is critical to our collective mission that these

        requirements be adhered to. Waterkeeper Alliance has expertise in the issues at hand

        and is well-situated to provide a comprehensive view of the legal and factual context of

        the issues presented in this case.

     15. The interests we seek to advance in this case fall squarely within the mission of

        Waterkeeper Alliance and its U.S. Waterkeeper Organizations, and directly serve the

        environmental interests of our respective individual members and supporters. Federal


                                    Declaration of Daniel E. Estrin - 5
Case 2:19-cv-14199-DMM Document 41-6 Entered on FLSD Docket 01/31/2020 Page 6 of 7



        environmental laws such as the National Environmental Policy Act, the Endangered

        Species Act, and the Clean Water Act form the bedrock of Waterkeeper’s and U.S.

        Waterkeeper Organizations’ work to protect rivers, streams, channels, lakes, reservoirs,

        wetlands, bays, estuaries, and coastal waterways for the benefit of our respective

        members and communities. Waterkeeper Alliance, on behalf of its U.S. Waterkeeper

        Organizations and all of our respective individual members, is a strong advocate for

        limiting water diversions that negatively impact water quality, wildlife, and habitat

        through increased nutrient loading and resulting toxic algal blooms.

     16. As a result of my work at Waterkeeper Alliance and with U.S. Waterkeepers like Calusa

        Waterkeeper, Indian Riverkeeper and Lake Worth Waterkeeper to address and prevent

        water quality degradation as a result of water diversions, I am very familiar with the

        water quality problems caused by the Corps’ Lake Okeechobee discharges at issue in

        this lawsuit. These discharges will continue to adversely affect water quality in the

        rivers, estuaries and coasts, and thus adversely impact the use and value of those waters

        and continue to injure everyone who uses and enjoys them and all of the species that

        depend upon them for their survival.

     17. The relief sought in this litigation would redress the injuries to Waterkeeper Alliance,

        our U.S. Member Organizations, and our respective individual contributing members by

        ensuring that releases from Lake Okeechobee comply with the Endangered Species Act.




       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this 2nd day of January 2020.




                                    Declaration of Daniel E. Estrin - 6
Case 2:19-cv-14199-DMM Document 41-6 Entered on FLSD Docket 01/31/2020 Page 7 of 7




                                                                  Daniel E. Estrin




                            Declaration of Daniel E. Estrin - 7
